DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because “comprising” appears on line 1 which is considered a legal phrase.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, and 13 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Dubach (U.S. PG Pub. 2011/0220117).
Regarding claim 1, Dubach discloses an endoscopy device for facilitating the use of an endoscope ([0001]), comprising at least one airway tube and a mask carried at one end of the at least one airway tube, (Fig. 1 shows respiration inlet connector and a mask (1)); the mask having a distal end and a proximal end and a peripheral formation capable of conforming to, and of fitting within, the actual and potential space behind the larynx of the patient so as to form a seal around the circumference of the laryngeal inlet ([0002]; Fig. 4 shows the mask (not labeled) having a distal and proximal end and cuff (13)); the peripheral formation surrounding a hollow interior space or lumen of the mask and the at least one airway tube opening into the lumen of the mask (Fig. 2 shows cuff (13) and a hollow interior at (16) and an insertion tube connector (11)), the peripheral formation establishing separation between a laryngeal chamber side and a pharyngeal side ([0002]; Fig. 5 shows two sides to the cuff (13) one would be a laryngeal side and a pharyngeal side), the device further comprising a conduit adapted for passage of an endoscope into the esophagus of a patient when the mask is in place ( [0025] discloses an esophageal passage for an endoscope), the conduit including a distal end for cooperation with the esophageal sphincter of the patient (Fig. 1 shows supraglottic tube (2) have a proximal end toward mask (1) and distal end toward adjusting ring (31)), the conduit having a laryngeal side, a pharyngeal side, and with respect thereto, a right side and a left side, and an outlet (Fig. 1 shows mask (1) with a connector tube (11) having a left and right side with outlet (20)) wherein at the outlet the width between the left side and the right side is smaller than the width of the conduit (Fig. 1 shows outlet (20) with a smaller width than connector tube (11) examiner has taken the stance that the conduit converges toward the outlet).
Regarding claim 3, Dubach discloses at the outlet, the pharyngeal side is terminated proximally of the laryngeal side ( [0002]).
Regarding claim 4, Dubach discloses at the outlet, the width of the conduit wall is reduced (Fig. 1 shows outlet (20) with a smaller width than connector tube (11), examiner has taken the stance that the conduit converges toward the outlet).
Regarding claim 5, Dubach discloses the width reduction is at the left and the right side of the outlet (Fig. 1 shows outlet (20) with a smaller width than connector tube (11) reducing with from the left and right side, examiner has taken the stance that the conduit converges toward the outlet).
Regarding claim 13, Dubach discloses a method of inserting an instrument or viewing device into the upper gastrointestinal tract of a patient comprising the use of an endoscopy device ([0002]; Fig. 1 shows a larynx mask (1) for insertion into a patient’s trachea).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Dubach.
Regarding claim 2, Dubach discloses insertion of tubes, probes, optical instruments, etc. ([0002] lines 5-10, [0027] lines 1-5) and thus the conduit has a dimeter large enough to allow probe insertion therein but small enough to fit with tin the user’s larynx.  However, Dubach does not specifically disclose the conduit has a diameter between 5-25mm.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have manufactured the conduit of Dubach to be within the claim range to provide the advantage of adequate yet compact space for instrument insertion to meet a user’s medical need.  In addition it has been held that where the general conditions of a claim are known, it is not inventive to determine optimum or workable ranges by routine experimentation.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Dubach in view of Brain (U.S. Pat. 5,632,271).
Regarding claim 6, Dubach substantially teaches the claimed invention except for the distal end of the conduit is provided at an angle of about 30 degrees, relative, to the longitudinal axis of the conduit.  However, Brain teaches the distal end of the conduit is provided at an angle of about 30 degrees, relative, to the longitudinal axis of the conduit (Col. 4 Lines 1-11). Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the conduit of Dubach to have the distal end of the conduit angled at 30 degrees as taught by Brain to provide an improved laryngeal mask device with at least some provision for drainage of a liquid gastric discharge without impairing the sealing effectiveness of the device around the laryngeal inlet (Brain Col. 1 Lines 45-50).

Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Dubach in view of Bastid (U.S. PG. Pub. 2010/0030027).
Regarding claim 6, Dubach discloses a connector (Fig. shows connector (3) at the proximal end). Dubach does not explicitly disclose, the connector including one or more strap mount comprising a mount bar to which a strap can be removably fixed for securing the device to a patient.  However, Bastid teaches the connector including one or more strap mount comprising a mount bar to which a strap can be removably fixed for securing the device to a patient ( [0065]; Fig. 3a shows strap mount bars (32)).  Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the proximal end of Dubach to have a connector and strap mount as taught by Bastid. The skilled artisan would have been motivated to make the modification in order to be able to provide an improved laryngeal mask to protect the comfort of the patient during the positioning of the device and to maintain the position of the device (Bastid  [0030];  [0065]).
Regarding claim 8, the modified Dubach discloses two strap mounts (Fig. 1a of Bastid show two strap mounts (32) on each side of the connector (3)). 
Regarding claim 9, the modified Dubach teaches (see fig. 1a of Bastid) each mount bar (32)  is disposed between two arms (upper and lower arms which together surround opening 31 as arms; as shown, opening 31 has an thin upper material portion above it and a lower thin material portion below it; each thin material portion as arm)  which extend out from the connector in a direction generally normal to the longitudinal axis of the proximal end of the conduit and airway tube, such that a mount bar is disposed on either side of the proximal end of the device (Fig. la shows the arms below which extend laterally out from the connector such that the bars is disposed on left/right sides of the device
Regarding claim 10, the modified Dubach teaches (see fig. 1a of Bastid) the arms are curved and extend distally, to conform to the anatomy of a patient's head ( [0065]; Fig. 1a r shows the arms curved; Fig. 3a shows connector and arms curved to fit the face of a person).
Regarding claim 11, Dubach further discloses the conduit, includes an internal sleeve at its proximal end (Fig. 1 shows a sleeve with connector tube (33)).
Regarding claim 12, Dubach further discloses the sleeve is integrally formed with the connector (Fig. 1 shows sleeve (33) and connector (3) as an integral piece).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Dubach in view of Don Michael (U.S. Pat. 5,339,808).
Regarding claim 14, Dubach substantially teaches the claimed invention except for the device is adapted for single use.  However, Don Michael teaches a device for single use (Col. 8 Lines 53-58).  Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the tube of Dubach to be disposable as taught by Don Michael to provide the advantage of a sterile device every time the device is used.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 8-10, 13 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 respectively of U.S. Patent No. 10,722,104. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 8-10, 13 and 14 are a broader version patented claims 1-6 (i.e. instant claims do not include the limitation of an internal sleeve disposed within the conduit).  In the instant claims, all limitation can be found din the patented claims.  Thus the instant claims do not differ in scope over the patented claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOYA M LOUIS whose telephone number is (571)270-5337. The examiner can normally be reached M-F 1 pm-11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LaToya M Louis/Primary Examiner, Art Unit 3785